NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   MAR 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: EARLE A. PARTINGTON,                        No. 17-17174

------------------------------                     D.C. No. 1:11-cv-00753-SOM

EARLE A. PARTINGTON,
                                                   MEMORANDUM*
                   Appellant.

                  Appeal from the United States District Court
                             for the District of Hawaii
J. Michael Seabright, Chief District Judge, Susan Oki Mollway, District Judge, and
                  Kevin S. Chang, Magistrate Judge, Presiding

                                 Submitted March 13, 2018**

Before:        LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

       Attorney Earle A. Partington appeals pro se from the district court’s order of

reciprocal suspension stemming from a suspension imposed by the Hawaii

Supreme Court. We must independently review our own jurisdiction. Bova v. City

of Medford, 564 F.3d 1093, 1095 (9th Cir. 2009).



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Partington’s suspension period has elapsed and he has been

reinstated to practice before the district court, we cannot grant the relief Partington

requests and we dismiss the appeal as moot. See Am. Cas. Co. of Reading, Pa. v.

Baker, 22 F.3d 880, 896 (9th Cir. 1994) (a case is moot when there is no longer a

present controversy as to which effective relief can be granted).

      DISMISSED.




                                           2                                    17-17174